Case 1:19-cv-03607-WJM-STV Document 47 Filed 08/27/20 USDC Colorado Page 1 of 17




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                 Judge William J. Martínez

   Civil Action No. 19-cv-3607-WJM-STV

   GODIN & BAITY, LLC, and
   STEPHEN J. BAITY,

          Plaintiffs,

   v.

   MARKEL INSURANCE COMPANY, INC.,

          Defendant.


    ORDER DENYING AS MOOT PLAINTIFFS’ OPPOSED MOTION TO STAY RULING
          ON DEFENDANT’S MOTION FOR SUMMARY JUDGMENT UNTIL
          DISCOVERY IS COMPLETED, AND GRANTING DEFENDANT’S
                    MOTION FOR SUMMARY JUDGMENT


          This breach of contract dispute regarding an insurer’s duty to defend is before

   the Court on Plaintiffs Godin & Baity, LLC and Stephen J. Baity’s (jointly, “Plaintiffs”)

   Opposed Motion to Stay Ruling on Markel Insurance Company’s Motion for Summary

   Judgment Until Discovery Is Completed (“Motion to Stay”) (ECF No. 32), and Defendant

   Markel Insurance Company, Inc.’s Motion for Summary Judgment (“Motion”) (ECF No.

   13). For the reasons explained below, the Motion to Stay is denied as moot, and the

   Motion is granted.

                                     I. LEGAL STANDARD

          Summary judgment is warranted under Federal Rule of Civil Procedure 56 “if the

   movant shows that there is no genuine dispute as to any material fact and the movant

   is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Anderson v.
Case 1:19-cv-03607-WJM-STV Document 47 Filed 08/27/20 USDC Colorado Page 2 of 17




   Liberty Lobby, Inc., 477 U.S. 242, 248–50 (1986). A fact is “material” if, under the

   relevant substantive law, it is essential to proper disposition of the claim. Wright v.

   Abbott Labs., Inc., 259 F.3d 1226, 1231–32 (10th Cir. 2001). An issue is “g enuine” if

   the evidence is such that it might lead a reasonable trier of fact to return a verdict for

   the nonmoving party. Allen v. Muskogee, 119 F.3d 837, 839 (10th Cir. 1997).

          In analyzing a motion for summary judgment, a court must view the evidence

   and all reasonable inferences therefrom in the light most favorable to the nonmoving

   party. Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998) (citing

   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)). In

   addition, the Court must resolve factual ambiguities against the moving party, thus

   favoring the right to a trial. See Houston v. Nat’l Gen. Ins. Co., 817 F.2d 83, 85 (10th

   Cir. 1987).

                                  II. PROCEDURAL MATTERS

          The undersigned’s WJM Revised Practice Standards impose the following

   requirement on a summary judgment movant:

                 All motions for summary judgment . . . must contain a
                 section entitled “Movant’s Statement of Material Facts.” This
                 Statement shall set forth in simple, declarative sentences, all
                 of which are separately numbered and paragraphed, each
                 material fact the movant believes supports movant’s claim
                 that movant is entitled to judgment as a matter of law. Each
                 statement of fact must be accompanied by a specific
                 reference to supporting evidence in the record.

   WJM Revised Practice Standards III.E.3. Accordingly, Defendant filed a Separate

   Statement of Facts as an exhibit to the Motion. (ECF No. 13-1.) The WJM Revised

   Practice Standards further clarify the following:


                                                 2
Case 1:19-cv-03607-WJM-STV Document 47 Filed 08/27/20 USDC Colorado Page 3 of 17




                  Any party opposing the motion for summary judgment . . .
                  shall provide a “Response to Movant’s Material Facts” in its
                  brief, admitting or denying the asserted material facts set
                  forth by the movant . . .

   WJM Revised Practice Standards III.E.4. Plaintiffs did not include a Response to

   Movant’s Material Facts in their response. (See ECF No. 24.) Given Plaintiffs’ failure to

   comply with the WJM Revised Practice Standards, the facts in the Separate Statement

   of Facts (ECF No. 13-1) are deemed admitted.1

                                         III. BACKGROUND2

   A.     McFadden Lawsuit

          In 2016, Plaintiffs represented the defendants in McFadden v. Meeker Housing

   Association, Civil Action No.16-cv-2304-WJM-GPG (D. Colo.), a lawsuit concerning

   violations of the Rehabilitation Act of 1973, 29 U.S.C. §§ 794 et seq., and the Fair

   Housing Act, 42 U.S.C. §§ 3601 et seq., in connection with the defendants’ disability-

   assistance pets policy. (ECF No. 24 at 2.) In October 2017, the McFadden plaintiffs

   filed a Motion for Entry of Judgment and Dismissal Due to Defendants’ Litigation

   Misconduct, accusing the defendants of failing to disclose pertinent documents and

   refusing to comply with their discovery obligations. (Id.) A forensic search of the

   defendants’ computer revealed documents that had not been produced to the

   McFadden plaintiffs in discovery. (Id. at 3.) As a result, in the Order Denying Plaintiffs’


          1
            This finding does not affect the Court’s ruling, as Plaintiffs do not appear to contest
   any of the facts in Defendant’s Separate Statement of Facts.
          2
             The following factual summary is based on the parties’ briefs on the Motion and
   documents submitted in support thereof. These facts are undisputed unless attributed to a
   party or source. All citations to docketed materials are to the page number in the CM/ECF
   header, which sometimes differs from a document’s internal pagination.

                                                    3
Case 1:19-cv-03607-WJM-STV Document 47 Filed 08/27/20 USDC Colorado Page 4 of 17




   Motion for Default Judgment as a Sanction, Sua Sponte Granting Alternative Sanctions,

   and Order to Show Cause Why Stephen J. Baity Should Not Be Ordered to Pay

   Attorneys’ Fees and Costs (“Order to Show Cause”), the undersigned stated:

                [T]he Court will consider whether Mr. Baity should be held
                personally responsible for Plaintiffs’ attorneys’ fees and
                costs related to the forensic imaging process, and incurred
                in connection with the Motion. Because Mr. Baity was not
                warned ahead of time that this might be a possible outcome,
                the Court will not decide whether to award those fees and
                costs without first giving him an opportunity to be heard.
                The Court will therefore order him to show cause why fees
                and costs should not be awarded against him as a sanction
                for his failure to take his discovery responsibilities seriously.

   (ECF No. 13-3 at 13.)

         On July 9, 2018, Plaintiffs tendered the Order to Show Cause to Defendant,

   seeking a defense under the Lawyers Professional Liability Insurance Policy, Policy No.

   LA306323 (“Policy”), which Defendant issued to Godin & Baity, LLC for the policy

   period April 26, 2018 to April 26, 2019. (ECF No. 13-1 at 2; ECF No. 13-2.) Def endant

   declined to provide a defense. (ECF No. 13-1 at 2.) Plaintiffs asked Defendant to

   reconsider, but Defendant again declined. (Id.) On November 19, 2018, Plaintiffs

   received a declination letter from Defendant explaining that “no duty to defend arises

   under the Policy under these circumstances.” (ECF No. 13-4.) The undersigned

   discharged the Order to Show Cause on May 21, 2019 on grounds not material to the

   dispute in this action. (ECF No. 24-1.)

   B.    Relevant Policy Language

         Section I.A of the Policy provides coverage




                                                4
Case 1:19-cv-03607-WJM-STV Document 47 Filed 08/27/20 USDC Colorado Page 5 of 17




                  on behalf of the Insured [for] all sums which the Insured
                  shall become legally obligated to pay as Damages for
                  Claims which are first made against the Insured during the
                  Policy Period . . . , and which are reported to the Company
                  in accordance with SECTION V - When to Report a Claim,
                  arising out of any act, error, omission or Personal Injury in
                  the rendering of or failure to render Professional Services
                  by an Insured or any entity or individual for whom the
                  Named Insured is legally liable. . . .

   (ECF No. 13-2 at 19). The Policy’s Named Insured is Godin & Baity, LLC. (Id. at 1.)

   The Policy contains an Enhancement Endorsement, which provides the amended

   definition of “Damages”:

                  E. Damages means compensatory judgments, settlements,
                  or awards, but does not include fines or penalties, sanctions,
                  the return of fees or other consideration paid to the Insured
                  ...

                  However, if a Suit is brought against an Insured with
                  respect to a Claim falling within the scope of coverage
                  afforded by this policy, and such Suit seeks both
                  compensatory and multiplied damages, then the Company
                  will afford a defense to such action without liability for
                  payment of such multiplied damages.

                  Damages includes punitive or exemplary damages . . . .

   (Id. at 11 ¶ 3.)

          Section VI of the Policy also contains certain exclusions. Section VI.A provides:

                  This insurance does not apply to Claims:

                  A. Arising out of an . . . error or omission . . . ; however, for
                  such Claims otherwise covered by this policy, the Company
                  will provide a defense until such time as the act, error, or
                  omission is found to be illegal, dishonest, fraudulent,
                  criminal, malicious, or was an intentional or knowing
                  violation of the law by trial, court ruling, regulatory ruling or
                  admission[.]



                                                  5
Case 1:19-cv-03607-WJM-STV Document 47 Filed 08/27/20 USDC Colorado Page 6 of 17




   (“Exclusion A”) (Id. at 22.) In addition, Section VI.G provides that the Policy does not

   apply to “Claims . . . seeking . . . payment of any form of legal fees, related fees, or any

   other costs, expenses, or charges[.]” (“Exclusion G”) (Id. at 22–23.)

   C.     This Lawsuit

          On November 25, 2019, Plaintiffs sued Defendant in the District Court of

   Arapahoe County, Colorado, alleging that the Policy required Defendant to provide a

   defense against the Order to Show Cause, and Defendant breached the insurance

   contract by refusing to do so. (ECF No. 4.) Plaintiffs brought claims for breach of

   contract; violation of the Insurance Fair Conduct Act, Colo. Rev. Stat. §§ 10-3-

   1115–1116; and bad faith breach of insurance contract. (Id.) Defendant removed the

   case on December 20, 2019 pursuant to this Court’s diversity jurisdiction, 28 U.S.C.

   § 1332, and answered the complaint. (ECF No. 1; ECF No. 8.)

                                         IV. ANALYSIS

   A.     Motion to Stay

          On April 3, 2020, Plaintiffs filed the Motion to Stay, requesting that the Court stay

   its ruling on the Motion until discovery is completed so they might “fully respond to the

   Defendant’s [motion for summary judgment].” (ECF No. 32.) On April 8, 2020,

   Defendant responded in opposition, arguing that under Colorado and Tenth Circuit law,

   “an insured cannot rely on extrinsic evidence to show that a duty to defend exists.”

   (ECF No. 35 at 3.) On April 13, 2020, the Court reserved ruling on the Motion to Stay

   and stated it would address it when considering the Motion. (ECF No. 37.)

          The Scheduling Order provides that the discovery period ended on August 7,



                                                6
Case 1:19-cv-03607-WJM-STV Document 47 Filed 08/27/20 USDC Colorado Page 7 of 17




   2020.3 (ECF No. 23 at 6.) Although the discovery period has ended, Plaintiffs have not

   moved to supplement their response to the Motion with information obtained during

   discovery. Regardless, the Court needs no additional briefing to rule on the Motion and

   finds the Motion to Stay moot.

   B.    Motion for Summary Judgment

         On February 6, 2020, Defendant moved for summary judgment (ECF No. 13),

   positing that the key issue for the Court is whether the Order to Show Cause constitutes

   a “Suit against the Insured seeking Damages to which this insurance applies.” (ECF

   No. 13 at 10; ECF No. 28 at 3.) Defendant contends it does not. Specif ically,

   Defendant asserts it had no duty to defend Plaintiffs because the Policy’s definition of

   Damages expressly excludes “sanctions;” Exclusion G excludes coverage for claims

   seeking payment of legal fees, related fees, or any other costs; and the Policy language

   is not ambiguous. (ECF No. 13 at 10–12.)

         On March 12, 2020, Plaintiffs responded in opposition, arguing Defendant owed

   them a defense because: the Policy is ambiguous, as it requires a defense for claims

   for compensatory, punitive, or exemplary damages but not sanctions; and the Policy

   created a reasonable expectation that Defendant would provide a defense until the

   Court ruled on the Order to Show Cause. (ECF No. 24 at 5–6.)

         Defendant replied, arguing that the Policy is not ambiguous and the reasonable

   expectations doctrine does not save Plaintiffs’ claims. (ECF No. 28.)




         3
           On May 1, 2020, the Magistrate Judge denied Defendant’s motion to stay discovery
   (ECF No. 40), leaving the August 7, 2020 discovery deadline in place.

                                               7
Case 1:19-cv-03607-WJM-STV Document 47 Filed 08/27/20 USDC Colorado Page 8 of 17




          1.     Whether the Policy is Ambiguous

          Defendant argues the Order to Show Cause expressly relates to the possible

   award of sanctions against Baity, and because the Policy’s Enhancement Endorsement

   excludes sanctions from the definition of Damages, there is no duty to defend Plaintiffs

   in connection with the Order to Show Cause. (ECF No. 13 at 10.) According to

   Defendant, simply because the Policy does not define the term “sanctions” does not

   make it ambiguous. (Id.) Black’s Law Dictionary defines a sanction as “a penalty or

   coercive measure that results from failure to comply with a law, rule or order.” (Id.

   (quoting Black’s Law Dictionary (8th ed. 1999)).) Defendant contends the title and the

   relevant portion of the Order to Show Cause directed at Baity both explicitly concern a

   possible award of sanctions as Black’s Law Dictionary defines the term—as a penalty

   and nothing else. (Id. at 10–11.) To the extent the Order to Show Cause suggests

   that, rather than potential sanctions, the Court contem plated awarding compensatory

   damages to the McFadden plaintiffs for their attorneys’ fees and costs associated with

   the forensic search, Defendant argues that fact is incidental and does not bring the

   claim within the definition of covered “compensatory” damages. (Id. at 11.) Similarly,

   Defendant argues to the extent the potential sanctions could be construed as cov ered

   punitive or exemplary damages meant to punish Plaintiffs for their lack of diligence

   during discovery in the McFadden litigation, the clear language in the Order to Show

   Cause shows the Court was considering the imposition of sanctions—not punitive or

   exemplary damages—which are excluded from coverage. (ECF No. 28 at 4.)

          Moreover, Defendant points to Exclusion G, which excludes coverage for claims



                                                8
Case 1:19-cv-03607-WJM-STV Document 47 Filed 08/27/20 USDC Colorado Page 9 of 17




   “[s]eeking . . . payment of any form of legal fees, related fees, or any other costs,

   expense or charges.” (Id. at 7.) The Order to Show Cause explicitly considers “whether

   Mr. Baity should be held personally responsible for Plaintiffs’ attorneys’ fees and costs

   related to the forensic imaging process . . . .” (ECF No. 13-3 at 13.) As a result,

   Defendant argues the claim is not covered under either the definition of Damages or

   Exclusion G, and Defendant had no duty to defend Plaintiffs in connection with the

   Order to Show Cause.

          In response, Plaintiffs argue the Court should broadly construe the allegations in

   the Order to Show Cause to include “Damages” as defined by the Policy, arguing the

   Order to Show Cause contemplated damages that could be considered compensatory,

   punitive, or exemplary. (ECF No. 24 at 10.) Because the term “sanctions” is not

   defined in the Policy, Plaintiffs contend the term is ambiguous.4 (Id. at 12.) Plaintiffs

   also point out that the Policy does not define the terms “compensatory,” “punitive,” or

   “exemplary.” (Id. at 11.)

          Plaintiffs contend that because the Order to Show Cause raised the issue of

   Plaintiffs’ perceived “lack of diligence” as grounds for awarding sanctions as a

   “punishment,” the Court contemplated damages arising out of Plaintiffs’ “errors or




          4
             To the extent Plaintiffs also argue that “[t]he term ‘sanctions’ appears to be a remnant
   left behind when the punitive and exemplary damages were moved into the expanded definition
   of Damages covered by the Enhancement Endorsement,” (ECF No. 24 at 13), their argument is
   speculative and therefore unavailing. In determining whether an insurer has a duty to defend
   the insured, Colorado courts follow the “four corners rule” or “complaint rule,” under which the
   courts compare the allegations of the underlying complaint with the applicable policy terms.
   See Dish Network Corp. v. Arch Specialty Ins. Co., 989 F. Supp. 2d 1137, 1144 (D. Colo.
   2013). Therefore, the Court must interpret the “applicable policy terms” and not prior,
   inapplicable versions of the Policy.

                                                   9
Case 1:19-cv-03607-WJM-STV Document 47 Filed 08/27/20 USDC Colorado Page 10 of 17




   omissions” or “punitive or exemplary damages,” which are covered. (Id. at 12–14.)

   Further, Plaintiffs argue the Order to Show Cause contemplated an award of covered

   compensatory damages where it stated that “[b]y an order awarding attorneys’ fees and

   costs related to the forensic imagine process, and incurred in connection with the

   Motion, Plaintiffs’ monetary prejudice could be cured.” (Id. at 14–16 (quoting ECF No.

   13-3 at 12).) Plaintiffs argue the Policy’s coverage of claims for compensatory, punitive,

   or exemplary damages on one hand, and exclusion of coverage for sanctions on the

   other hand, constitutes “an inconsistency in the Policy which creates an ambiguity that

   must be construed against [Defendant] and in favor of Plaintiffs.” (ECF No. 24 at 14.)

          Plaintiffs do not address Exclusion G, which excludes from coverage claims for

   legal fees and costs.

          Under Colorado law,5 courts construe insurance policies “using general principles

   of contract interpretation.” Greystone Constr., Inc. v. Nat’l Fire & Marine Ins. Co., 661

   F.3d 1272, 1283 (10th Cir. 2011). Therefore, absent an ambiguity, a policy’s language

   is construed according to its plain meaning. Id. However, in recognition of the unique

   relationship between insurer and insured, courts “construe ambiguous provisions

   against the insurer and in favor of providing coverage to the insured.” Id. at 1284 (citing


          5
             Neither party objects to the application of Colorado law, or suggests that another
   state’s law applies, to the interpretation of the Policy. Federal courts sitting in diversity apply
   the forum state’s choice of law principles. U.S. Aviation Underwriters, Inc. v. Pilatus Bus.
   Aircraft, Ltd., 582 F.3d 1131, 1143 (10th Cir. 2009). Colorado choice-of-law rules provide that
   an insurance contract is governed “by the law of the state with the most significant relationship
   to the insurance contract.” Berry & Murphy, P.C. v. Carolina Cas. Ins. Co., 586 F.3d 803, 808
   (10th Cir. 2009). Although neither party addresses this issue, the Policy was issued to a
   Colorado insured (Godin & Baity, LLC), and Baity is a Colorado resident. (ECF No. 1 at 2; ECF
   No. 4 ¶¶ 1, 2; ECF No. 13-2.) Colorado therefore has the most significant relationship to the
   Policy. See Berry & Murphy, 586 F.3d at 808.

                                                   10
Case 1:19-cv-03607-WJM-STV Document 47 Filed 08/27/20 USDC Colorado Page 11 of 17




   Cyprus Amax Minerals Co. v. Lexington Ins. Co., 74 P.3d 294, 299 (Colo. 2003).

   Courts look to the policy as a whole to determine whether an ambiguity is present.

   Cary v. United of Omaha Life Ins. Co., 108 P.3d 288, 290 (Colo. 2005). Disagreements

   regarding policy interpretation do not necessarily signal, or create, an ambiguity. Id.

   (citing Union Ins. Co. v. Houtz, 883 P.2d 1057, 1061 (Colo. 1994)). Rather, “[a]n

   insurance policy is ambiguous if it is susceptible on its face to more than one

   reasonable interpretation.” Id. One may not read an ambiguity into a term where none

   exists in order then to resolve the resulting ambiguity against the insurer. See Martinez

   v. Hawkeye-Security Ins. Co., 576 P.2d 1017, 1019 (Colo. 1978) (“[C]ourts will not force

   an ambiguity in order to resolve it against an insurer.”).

          To determine whether a provision is ambiguous, “the instrument’s language must

   be examined and construed in harmony with the plain and generally accepted meaning

   of the words employed, and reference must be made to all the provisions of the

   agreement.” Radiology Prof’l Corp. v. Trinidad Area Health Ass’n, 577 P.2d 748, 750

   (Colo. 1978). Courts should avoid “strained constructions” in favor of “common

   constructions,” and technical and legal definitions should also be avoided. Dish

   Network, 989 F. Supp. 2d at 1144. “In other words, the plain meaning of the words

   should be employed in a lay manner consistent with what would be understood by a

   person of ordinary intelligence.” Id.

          The Court agrees with Defendant that the Policy language is unambiguous and

   does not mandate that Defendant provide Plaintiffs a defense against the Order to

   Show Cause. To the extent Plaintiffs argue the Court should find that the Order to



                                                11
Case 1:19-cv-03607-WJM-STV Document 47 Filed 08/27/20 USDC Colorado Page 12 of 17




   Show Cause contemplated awarding damages that could be broadly construed to

   include compensatory, punitive, or exemplary damages as defined in the Policy (ECF

   No. 24 at 11), their argument is unavailing. As explained below, Plaintiffs’ interpretation

   of the Order to Show Cause attempts to create an ambiguity where none exists.

          The Order to Show Cause expressly contemplated awarding “attorneys’ fees and

   costs” as a “sanction” against Baity. (ECF No. 13-3 at 13.) Contrary to Plaintiffs’

   interpretation, the Order to Show Cause did not contemplate an award of

   compensatory, punitive, or exemplary damages.6 Simply because the Policy does not

   define “sanctions” does not render the term ambiguous. See Residences at Olde Town

   Square Ass’n v. Travelers Cas. Ins. Co. of Am., 430 F. Supp. 3d 743, 752 (D. Colo.

   2019) (finding that where insurance policy did not define a particular term, “that does

   not mean its meaning is unclear or ambiguous”). Similarly, simply because the parties

   disagree about the meaning of “sanctions” does not create an ambiguity. See Parrish

   Chiropractic Ctrs, P.C. v. Progressive Cas. Ins. Co., 874 P.2d 1049, 1055 (Colo. 1994).

   The Court gives the words of insurance contracts their plain meaning, avoiding strained

   and technical interpretations. See Progressive Specialty Ins. Co. v. Hartford

   Underwriters Ins. Co., 148 P.3d 470, 474 (Colo. App. 2006). T he definition of Damages

          6
            The Court’s statement in the Order to Show Cause that “Plaintiffs’ monetary prejudice
   could be cured” does not support Plaintiffs’ argument that an award of compensatory damages
   was contemplated. (ECF No. 13-3 at 12.) Further, the Court’s statement that Baity must “show
   cause why he should not be held personally responsible for attorneys’ fees and costs Plaintiffs
   would not have incurred but for his non-diligence” (Id. at 2) does not support Plaintiffs’
   argument that an award of punitive or exemplary damages was contemplated. Plaintiffs’
   interpretation of these statements in relation to the Policy language is the type of “strained”
   interpretation courts avoid. Rather, in the Order to Show Cause, the Court clearly contemplated
   “sanctions” against Baity and used that precise term to explain its intentions in ordering Baity to
   “show cause why fees and costs should not be awarded against him as a sanction . . . .” (Id. at
   13.)

                                                   12
Case 1:19-cv-03607-WJM-STV Document 47 Filed 08/27/20 USDC Colorado Page 13 of 17




   in the Enhancement Endorsement excludes “sanctions.” (ECF No. 13-2 at 11.)

   Exclusion G excludes coverage for “payment of any form of legal fees, related fees, or

   any other costs . . . .” (Id. at 23.) The Policy is clear: the sanctions—which were to take

   the form of attorneys’ fees and costs—contemplated by the Order to Show Cause are

   excluded from coverage.

          The Court must interpret the Policy “in its entirety with the end in view of seeking

   to harmonize and to give effect to all provisions so that none will be rendered

   meaningless.” Copper Mountain, Inc. v. Indus. Sys., Inc., 208 P.3d 692, 697 (Colo.

   2009) (quotation marks omitted). To accept Plaintiffs’ reading of the Policy would

   impermissibly render the term “sanctions” meaningless because, as Defendant points

   out, “it is hard to think of a sanction that is neither punitive nor compensatory.” (ECF

   No. 28 at 5.)

          As a result, the Court finds the term “sanctions” is not ambiguous. Interpreted

   according to its plain, ordinary meaning, “sanctions,” as used in the Order to Show

   Cause, are excluded by the Policy’s definition of Damages and Exclusion G.

          2.       Whether the Reasonable Expectations Doctrine Applies

          Plaintiffs argue the Policy created the reasonable expectation that Defendant

   would provide a defense until Plaintiffs’ conduct or omissions were found to be

   sanctionable. (ECF No. 24 at 16.) For support, Plaintif fs cite two Policy provisions. (Id.

   at 18–19.) First, Exclusion A provides:

                   This insurance does not apply to Claims:

                   A. Arising out of an illegal, dishonest, fraudulent, criminal,
                   knowingly wrongful, or malicious act, error or omission, or an
                   intentional or knowing violation of the law . . . however, for

                                                13
Case 1:19-cv-03607-WJM-STV Document 47 Filed 08/27/20 USDC Colorado Page 14 of 17




                  such Claims otherwise covered by this policy, the Company
                  will provide a defense until such time as the act, error, or
                  omission is found to be illegal, dishonest, fraudulent,
                  criminal, malicious, or was an intentional or knowing
                  violation of the law by trial, court ruling, regulatory ruling or
                  admission.

   (ECF No. 13-2 at 22 (italics added).) Second, Plaintiffs rely on the Definitions section of

   the Enhancement Endorsement which provides:

                  However, if a Suit is brought against an Insured with
                  respect to a Claim falling within the scope of coverage
                  afforded by this policy, and such Suit seeks both
                  compensatory and multiplied damages, then the Company
                  will afford a defense to such action without liability for
                  payment of such multiplied damages.

   (Id. at 11 (italics added).)

          Plaintiffs contend the “reasonable expectation of an ordinary person would be

   that [the Policy] covered damages that could be considered compensatory, punitive or

   exemplary.” (ECF No. 24 at 17.) They further argue that an ordinary person would

   reasonably expect Defendant to provide a defense until such time as the Court entered

   a “sanctions” award that did not include any element of compensatory, punitive, or

   exemplary damages. (Id.) Because the Court did not order sanctions but only

   contemplated doing so in the Order to Show Cause, Plaintiffs argue Defendant should

   have defended them under a reservation of rights until the Court ruled on the Order to

   Show Cause. (Id. at 16.)

          The Colorado Supreme Court has summarized the reasonable expectations

   doctrine as follows:

                  Given insurance policies’ unique nature, which includes
                  significant potential for insurers to take advantage of or


                                                 14
Case 1:19-cv-03607-WJM-STV Document 47 Filed 08/27/20 USDC Colorado Page 15 of 17




                  mislead insureds, such policies are subject to heightened
                  scrutiny, including the doctrine of reasonable expectations,
                  which obligates insurers to clearly and adequately convey
                  coverage-limiting provisions to insureds. In Colorado, the
                  reasonable expectations of insureds have succeeded over
                  exclusionary policy language in two main situations:
                  (1) where an ordinary, objectively reasonable person would,
                  based on the language of the policy, fail to understand that
                  he or she is not entitled to the coverage at issue; and
                  (2) where, because of circumstances attributable to an
                  insurer, an ordinary, objectively reasonable person would be
                  deceived into believing that he or she is entitled to coverage,
                  while the insurer would maintain otherwise.

   Bailey v. Lincoln Gen. Ins. Co., 255 P.3d 1039, 1048–49 (Colo. 2011).

          Contrary to Plaintiffs’ contention, neither of these situations is present here. 7

   Plaintiffs’ reading of the two aforementioned provisions is premised on the idea that

   their claim was covered until the Court ruled on the Order to Show Cause. However,

   Exclusion A only provides a defense for “Claims otherwise covered by this policy,” and

   the definition of Damages in the Enhancement Endorsement only provides a defense

   for “a Claim falling within the scope of coverage afforded by this policy.” As explained

   above, on its face, the claim for sanctions in the Order to Show Cause is excluded from

   coverage; Plaintiffs need not have waited for the Court to rule to obtain that

   understanding.

          Section I.A of the Policy provides:

                  The Company shall have the right and duty to defend any
                  Suit against the Insured seeking Damages to which this
                  insurance applies even if any of the allegations of the Suit


          7
             Although Plaintiffs cite both parts of the reasonable expectations doctrine, they only
   ever invoke the first part, as they do not contend Defendant deceived them into believing they
   were entitled to coverage. (See ECF No. 24 at 16–20.) The Court therefore limits its analysis
   to the first part of the doctrine.

                                                  15
Case 1:19-cv-03607-WJM-STV Document 47 Filed 08/27/20 USDC Colorado Page 16 of 17




                 are groundless, false or fraudulent. However, the Company
                 shall have no duty to defend the Insured against any Suit
                 seeking Damages to which this insurance does not apply.

   (ECF No. 13-2 at 19.) When read in combination with the definition of Damages in the

   Enhancement Endorsement that excludes “sanctions” (Id. at 11) and Exclusion G,

   which states that the Policy does not apply to claims that seek “payment of any form of

   legal fees, related fees, or any other costs . . .” (ECF No. 13-2 at 23), an ordinary,

   objectively reasonable person would understand the Policy does not cover a defense

   against the Order to Show Cause. It is a bridge too far to attribute Plaintiffs’

   interpretation—that the Order to Show Cause contemplated sanctions as

   compensatory, punitive, or exemplary damages—to the ordinary, objectively reasonable

   person.

          Therefore, the Court finds the reasonable expectations doctrine does not apply,

   and Defendant did not owe Plaintiffs a duty to defend.8

                                        V. CONCLUSION

          For the reasons set forth above, the Court ORDERS as follows:

   1.     Plaintiffs’ Opposed Motion to Stay Ruling on Markel Insurance Company’s

          Motion for Summary Judgment Until Discovery Is Completed (ECF No. 32) is

          DENIED AS MOOT;

   2.     Defendant’s Motion for Summary Judgment (ECF No. 13) is GRANTED;




          8
            To the extent Plaintiffs also argue Defendant had a duty to indemnify, the Court finds
   Defendant had no duty to indemnify Plaintiffs under the Policy. See Cyprus Amax Minerals, 74
   P.3d at 299 (“The duty to defend is broader than the duty to indemnify, and where no duty to
   defend exists, it follows there can be no duty to indemnify.”).

                                                 16
Case 1:19-cv-03607-WJM-STV Document 47 Filed 08/27/20 USDC Colorado Page 17 of 17




   3.    Judgment shall enter in favor of Defendant, and Defendant shall have its costs, if

         any, upon compliance with D.C.COLO.LCivR 54.1; and

   4.    The Clerk shall terminate this action.


         Dated this 27th day of August, 2020.

                                                     BY THE COURT:




                                                     William J. Martínez
                                                     United States District Judge




                                                17
